Citation Nr: 0509038	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right hip bursitis.

2.  Entitlement to an initial compensable disability rating 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision which established 
service connection for right hip bursitis and degenerative 
joint disease of the lumbar spine.  In August 2003, the 
veteran voiced disagreement with the assigned noncompensable 
ratings.  In December 2003, a statement of the case (SOC) was 
issued and the veteran filed her substantive appeal.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.


REMAND

The July 2004 hearing transcript reflects that the veteran 
indicated that she has received treatment from a private 
medical provider for both of the service-connected 
disabilities currently under consideration, the records of 
which have not been obtained.  Furthermore, she testified to 
VA treatment but complete clinical documentation of the cited 
treatment is not of record.  All the relevant private medical 
evidence and VA treatment records that could potentially be 
helpful in resolving the veteran's claims should be obtained.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Also, as 
part of VA's duty to assist, the veteran should be requested 
to submit any evidence in her possession.  See 38 C.F.R. 
§ 3.159(b) (2004).

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the veteran's testimony concerning 
current symptoms and treatment, the Board is of the opinion 
that the veteran should be afforded VA examinations for 
compensation purposes to ascertain the current nature and 
severity of her right hip bursitis and her degenerative joint 
disease of the lumbar spine.

Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in her possession relevant 
to her increased rating claims.

2.  After obtaining any necessary release 
forms, make reasonable efforts to obtain 
the veteran's medical records from the 
"Kaiser Medical Center" in Largo, 
Maryland, from 2003 to the present.

3.  Obtain the veteran's VA treatment 
records from 2003 to the present from the 
VA medical facility located in 
Alexandria, Virginia.

4.  Schedule the veteran for a VA joint 
and spine examination to determine the 
current nature and extent of her service-
connected right hip bursitis and 
degenerative joint disease of the lumbar 
spine.  The claims folder should be made 
available to the examiner for review.

5.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental SOC that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since December 2003.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




